DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s response filed February 7, 2022 has been received and entered into the application file.  All arguments and Declaration by Dr. Kentaro Nakamura have been fully considered.  Claims 1-5 and 7-14 are currently pending.  Claims 6 and 15 are cancelled.  Claim 1 is currently amended.  


Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 5, 2021, January 20, 2022, April 7, 2022, April 18, 2022, May 2, 2022 and May 17, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
Rejection(s) Withdrawn
RE: Rejection of Claims 1-8 and 10-14 under 35 U.S.C. 103 as being unpatentable over Iwazawa, in view of Freimark and Wang, as evidenced by Snyder Filtration and UF Membrane Pore Size;
RE: Rejection of Claims 9 and 15 under 35 U.S.C. 103 as being unpatentable over Iwazawa, in view of Freimark and Wang, as evidenced by Snyder Filtration and UF Membrane Pore Size, and further in view of Kawogoe:
Applicant has amended claim 1 to now require the immunoisolation membrane is a porous membrane comprising a thermoplastic or thermoset polymer, wherein the porous membrane is a membrane formed from a single composition as a single layer.
As discussed in Applicant’s remarks (page 6), as well as in the Declaration by Dr. Nakamura (page 2), the cited reference to Friemark does not disclose a thermoplastic or thermoset immunoisolation membrane.  Furthermore, as discussed at Applicant’s remarks (page 7) and Declaration (page 4), the cited reference to Wang teaches the encapsulation system comprises a porous membrane having multiple layers (e.g. inner, middle and outer) and there is no mention in Wang of forming a capsule membrane from a single composition as a single layer as recited in amended claim 1. 
Therefore, due to the claim amendments the rejections under 35 U.S.C. 103 have been withdrawn.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chad Rink, Registration No. 58,258, on June 3, 2022.

The application has been amended as follows, in the claims: 
3. The angiogenesis method according to claim 1, wherein the thermoplastic or thermoset polymer is selected from polysulfone or polyvinylpyrrolidone.  

8. The angiogenesis method according to claim 3, wherein a ratio of a maximum pore diameter to a minimum pore diameter of the porous membrane [[is]] ranges from 3:1 to 20:1.  

9.  Cancelled

12. The angiogenesis method according to claim 10, wherein, in the biocompatible polymer blocks, a biocompatible polymer is cross-linked by heat, ultraviolet rays, or an enzyme.  

13. The angiogenesis method according to claim 10, wherein the biocompatible polymer blocks have .  


Allowable Subject Matter
Claims 1-5, 7-8 and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 has been amended to recite the following method:
An angiogenesis method which comprises transplanting, to a subject in need of angiogenesis, a cell transplant device including a mesenchymal stem cell (A) and an immunoisolation membrane (B) that encloses the mesenchymal stem cell, 
wherein the immunoisolation membrane is a porous membrane comprising a thermoplastic or thermoset polymer and wherein within an inner side of the porous membrane, a layered compact portion in which a pore diameter is minimized is present, and the pore diameter continuously increases as a gradient in a thickness direction from the compact portion toward at least one surface of the porous membrane, 
wherein the porous membrane is a membrane formed from a single composition as a single layer.

As discussed above, the amended claims differ from the previously cited prior art in that, Friemark did not teach a thermoplastic or thermoset immunoisolation membrane, nor did Freimark teach any details regarding the inner side of the porous membrane, specifically the presence of a compact portion layer in which a pore diameter is minimized and the pore diameter continuously increases from the compact portion toward at least one surface of the porous membrane. Furthermore, the cited reference to Wang taught an encapsulation system comprising a porous membrane having multiple layers (e.g. inner, middle and outer) and there is no mention in Wang of forming a capsule membrane from a single composition as a single layer as recited in amended claim 1. 
Upon conducting an updated prior art search, it is noted the closest prior art, Dionne et al., (U.S. Patent No. 5,800,829; see PTO-892), is directed to methods for preparing immunoisolatory vehicles comprising a permselective thermoplastic external jacket surrounding a core. The jacket-core vehicle is prepared by co-extrusion, wherein the core comprises cells (Abstract). Dionne teaches the immunoisolatory vehicle can include substances that stimulate angiogenesis (col. 13, lines 50-55).  Dionne differs from the claimed invention in that Dionne does not disclose any details regarding the inner side of the porous membrane, specifically the presence of a compact portion layer in which a pore diameter is minimized and the pore diameter continuously increases from the compact portion toward at least one surface of the porous membrane. In fact, because Dionne teaches the permselective membrane is formed to have a MWCO (molecular weight cut off) (col. 10, lines 32-67 to col. 11, lines 1-9), there would be no reason to modify the membrane wherein within an inner side of the porous membrane, a layered compact portion in which a pore diameter is minimized is present, and the pore diameter continuously increases in a thickness direction from the compact portion toward at least one surface of the porous membrane.  Thus, it seems that the claimed inventive method is not obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Examiner, Art Unit 1633